UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9904 ARDEN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 95-3163136 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2020 South Central Avenue, Compton, California90220 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code (310) 638-2842 No Change Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ Nox The number of shares outstanding of the registrant’s class of common stock as of August 5, 2011 was: 3,071,000 shares of Class A Common Stock PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands, Except Share and Per Share Data) July 2, 2011 January 1, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts, of $169 and $201 as of July 2, 2011 and January 1, 2011, respectively Inventories, net Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable, trade $ $ Federal and state income taxes payable 0 Other current liabilities Total current liabilities Long-term debt Deferred rent Other liabilities Total liabilities Commitments and contingent liabilities (Note 5) Stockholders’ equity: Common Stock, Class A, $.25 par value; authorized 10,000,000 shares; 3,071,000 and 3,161,098 shares issued and outstanding as of July 2, 2011 and January 1, 2011, respectively, excluding 1,357,200 treasury shares Capital surplus Unrealized loss on investments, net of tax ) ) Retained earnings Treasury stock, 1,357,200 shares at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 ARDEN GROUP, INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands, Except Share and Per Share Data) Thirteen Weeks Ended Twenty-Six Weeks Ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest and dividend income 27 86 46 Interest expense ) Other income (expense), net 0 0 0 Income before income taxes Income tax provision Net income $ Other comprehensive gain (loss), net of tax: Net unrealized holding gain (loss) from available-for-sale securities, net of income tax expense (benefit) of ($5) and ($5) for 2011 and $5 and ($24) for 2010, respectively (7
